Exhibit 10.9

PLEDGE AGREEMENT

PLEDGE AGREEMENT

(this "Agreement"), dated as of September _____, 2007, made by each entity
listed as a pledgor on the signature pages hereto (each a "Pledgor" and
collectively, the "Pledgors"), in favor of ROswell Captial Partners, LLC, a
Georgia Limited Liability company, in its capacity as collateral agent (in such
capacity, the "Collateral Agent") for the "Buyers" (as defined below) party to
the Securities Purchase Agreement, dated as of even date herewith (as amended,
restated or otherwise modified from time to time, the "Securities Purchase
Agreement").



W

I T N E S S E T H:



WHEREAS, Universal Energy Corp, a Delaware corporation (the "Company") and each
party listed as a "Buyer" on the Schedule of Buyers attached thereto
(collectively, the "Buyers") are parties to the Securities Purchase Agreement,
pursuant to which the Company shall be required to sell, and the Buyers shall
purchase or have the right to purchase, the "Debentures" (as defined therein);

WHEREAS, it is a condition precedent to the Buyers purchasing the Debentures
that the Pledgors shall have executed and delivered to the Collateral Agent for
the benefit of itself and the Buyers this Agreement to secure all of the
Company's obligations under the Securities Purchase Agreement, the Debentures
issued pursuant thereto (as such Debentures may be amended, restated, replaced
or otherwise modified from time to time in accordance with the terms thereof,
collectively, the "Debentures") and the other "Transaction Documents" (as
defined in the Securities Purchase Agreement, the "Transaction Documents"), on
such terms and conditions as are set forth herein;

WHEREAS, each of the Pledgors other than the Company (i) shall have executed a
Guaranty, dated as of the date hereof, in favor of the Collateral Agent (the
"Guaranty"), guaranteeing all present and future obligations of the Company
under the Securities Purchase Agreement, the Debentures and the other
Transaction Documents on such terms and conditions as are set forth therein and
(ii) shall have executed, together with the Company, a Security Agreement
granting the Collateral Agent a first priority perfected lien in all of their
personal property (the "Security Agreement") on such terms and conditions as are
set forth therein;

WHEREAS, the Pledgors are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation, with the credit needed
from time to time by each Pledgor often being provided through financing
obtained by the other Pledgors and the ability to obtain such financing being
dependent on the successful operations of all of the Pledgors as a whole; and

WHEREAS, each Pledgor has determined that the execution, delivery and
performance of this Agreement directly benefits, and is in the best interest of,
such Pledgor.

NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Buyers to perform under the Securities Purchase
Agreement, each Pledgor agrees with the Collateral Agent as follows:

Definitions and Rules of Interpretation

.



Definitions

. Reference is made to the Securities Purchase Agreement and the Debentures for
a statement of terms thereof. All terms used in this Agreement which are defined
in the Securities Purchase Agreement or the Debentures or in Article 8 or
Article 9 of the Uniform Commercial Code as in effect from time to time in the
State of New York (the
"Code"
), and which are not otherwise defined herein shall have the same meanings
herein as set forth therein;
provided
, that terms used herein which are defined in the Code as in effect in the State
of New York on the date hereof shall continue to have the same meaning
notwithstanding any replacement or amendment of such statute except as the
Collateral Agent may otherwise determine. In the event that any such term is
defined in both the Securities Purchase Agreement or the Debentures and the
Code, the definition of such term in the Securities Purchase Agreement or the
Debentures shall control.



Rules of Interpretation

. Except as otherwise expressly provided in this Agreement, the following rules
of interpretation apply to this Agreement: (i) the singular includes the plural
and the plural includes the singular; (ii) "or" and "any" are not exclusive and
"include" and "including" are not limiting; (iii) a reference to any agreement
or other contract includes permitted supplements and amendments; (iv) a
reference to a law includes any amendment or modification to such law and any
rules or regulations issued thereunder; (v) a reference to a person includes its
permitted successors and assigns; and (vi) a reference in this Agreement to an
Article, Section, Annex, Exhibit or Schedule is to the Article, Section, Annex,
Exhibit or Schedule of this Agreement.



Pledge and Grant of Security Interest. As collateral security for all of the
Obligations (as defined in Section 3 hereof), each of the Pledgors hereby
pledges and assigns and grants to the Collateral Agent a continuing security
interest in, and Lien on, all of such Pledgor's right, title and interest in and
to the following (collectively, the "Collateral"):

all present, as set forth in Schedule I, and all future, issued and outstanding
shares of capital stock, or other equity or investment securities of, or
partnership, membership, or joint venture interests in, each Subsidiary (as
defined in the Securities Purchase Agreement), whether now owned or hereafter
acquired by such Pledgor and whether or not evidenced or represented by any
stock certificate, certificated security or other instrument, together with the
certificates representing such equity interests, all options and other rights,
contractual or otherwise, in respect thereof and all dividends, distributions,
cash, instruments, investment property and any other property (including, but
not limited to, any stock dividend and any distribution in connection with a
stock split) from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the foregoing and all cash and
noncash proceeds thereof (collectively, the "Pledged Shares");

all present and future increases, profits, combinations, reclassifications, and
substitutes and replacements for all or part of the foregoing Collateral
heretofore described;

all investment property, financial assets, securities, capital stock, other
equity interests, stock options and commodity contracts of such Pledgor, all
notes, debentures, bonds, promissory notes or other evidences of indebtedness
payable or owing to such Pledgor, and all other assets now or hereafter received
or receivable with respect to the foregoing;

all securities entitlements of such Pledgor in any and all of the foregoing;

all of Universal Exploration Corp.'s right, title and interest in and to the
participation agreements ("Participation Agreements") described on Schedule II
hereto, and

all proceeds (including proceeds of proceeds) of any and all of the foregoing;

in each case, whether now owned or hereafter acquired by such Pledgor and
howsoever its interest therein may arise or appear (whether by ownership,
security interest, Lien, claim or otherwise).

Security for Obligations. The security interest created hereby in the Collateral
constitutes continuing collateral security for all of the following obligations,
whether now existing or hereafter incurred (the "Obligations"):

(i) the payment by the Company, as and when due and payable (by scheduled
maturity, required prepayment, acceleration, demand or otherwise), of all
amounts from time to time owing by it in respect of the Securities Purchase
Agreement, the Debentures and the other Transaction Documents, and (ii) the
payment by each of the Guarantors (as defined in the Guaranty), as and when due
and payable of all "Guaranteed Obligations" under (and as defined in) the
Guaranty, including, without limitation, (A) all principal of and interest on
the Debentures (including, without limitation, all interest that accrues after
the commencement of any bankruptcy proceeding of the Pledgors, whether or not
the payment of such interest is unenforceable or is not allowable due to the
existence of such bankruptcy proceeding), and (B) all fees, commissions, expense
reimbursements, indemnifications and all other amounts due or to become due
under any of the Transaction Documents; and

the due performance and observance by each Pledgor of all of its other
obligations from time to time existing in respect of any of the Transaction
Documents for so long as the Debentures are outstanding.

Delivery of the Collateral.

All certificates currently representing the Pledged Shares shall be delivered to
the Collateral Agent on or prior to the execution and delivery of this
Agreement. All other promissory notes, certificates and instruments constituting
Collateral from time to time or required to be pledged to the Collateral Agent
pursuant to the terms of this Agreement (the
"Additional Collateral"
) shall be delivered to the Collateral Agent promptly upon receipt thereof by or
on behalf of any of the Pledgors. All such promissory notes, certificates and
instruments shall be held by the Collateral Agent pursuant hereto and shall be
delivered in suitable form for transfer by delivery or shall be accompanied by
duly executed instruments of transfer or assignment or undated stock powers
executed in blank, all in form and substance reasonably satisfactory to the
Collateral Agent. If any Collateral consists of uncertificated securities,
unless the immediately following sentence is applicable thereto, the Pledgors
shall cause the Collateral Agent (or its designated custodian, nominee or other
designee) to become the registered holder thereof, or cause each issuer of such
securities to agree that it will comply with instructions originated by the
Collateral Agent (or its designated custodian, nominee or other designee) with
respect to such securities without further consent by the Pledgors. If any
Collateral consists of securities entitlements, the Pledgors shall transfer such
securities entitlements to the Collateral Agent (or its designated custodian,
nominee or other designee) or cause the applicable securities intermediary to
agree that it will comply with entitlement orders by the Collateral Agent (or
its designated custodian, nominee or other designee) without further consent by
the Pledgors.




Promptly upon the receipt by any Pledgor of any Additional Collateral, a Pledge
Amendment, duly executed by such Pledgor, in substantially the form of Annex I
hereto (a "Pledge Amendment"), shall be delivered to the Collateral Agent, in
respect of the Additional Collateral which is or are to be pledged pursuant to
this Agreement, which Pledge Amendment shall from and after delivery thereof
constitute part of Schedule I hereto. Each Pledgor hereby authorizes the
Collateral Agent to attach each Pledge Amendment to this Agreement and agrees
that all promissory notes, certificates or instruments listed on any Pledge
Amendment shall for all purposes hereunder constitute Collateral and such
Pledgor shall be deemed upon delivery thereof to have made the representations
and warranties set forth in Section 5 with respect to such Additional Collateral
as of the date of the Pledge Amendment.

If any Pledgor shall receive, by virtue of such Pledgor's being or having been
an owner of any Collateral, any (i) stock certificate (including, without
limitation, any certificate representing a stock dividend or distribution in
connection with any increase or reduction of capital, reclassification, merger,
consolidation, sale of assets, combination of shares, stock split, spin-off or
split-off), promissory note or other instrument, (ii) option or right, whether
as an addition to, substitution for, or in exchange for, any Collateral, or
otherwise, (iii) dividends payable in cash (except such dividends permitted to
be retained by such Pledgor pursuant to Section 7 hereof) or in securities or
other property or (iv) dividends, distributions, cash, instruments, investment
property and other property in connection with a partial or total liquidation or
dissolution or in connection with a reduction of capital, capital surplus or
paid-in surplus, such Pledgor shall receive such stock certificate, promissory
note, instrument, option, right, payment or distribution in trust for the
benefit of the Collateral Agent, shall segregate it from such Pledgor's other
property and shall deliver it forthwith to the Collateral Agent in the exact
form received, with any necessary endorsement and/or appropriate stock powers
duly executed in blank, to be held by the Collateral Agent as Collateral and as
further collateral security for the Obligations.

Representations and Warranties. Each Pledgor jointly and severally represents
and warrants as of the date of this Agreement as follows:

Each Pledgor (i) is a corporation, limited liability company or limited
partnership duly organized, validly existing and in good standing under the laws
of the state or jurisdiction of its organization, and (ii) has all corporate,
limited liability company or limited partnership power and authority to execute,
deliver and perform this Agreement.

The execution, delivery and performance by each Pledgor of this Agreement (i)
have been duly authorized by all necessary corporate, limited liability company
or limited partnership action, (ii) do not and will not contravene its charter
or bylaws, its limited liability company or operating agreement or its
certificate of partnership or partnership agreement, as applicable, or any
applicable law or any contractual restriction binding on or affecting it or any
of its properties, and (iii) do not and will not result in or require the
creation of any Lien upon or with respect to any of its properties other than
pursuant to this Agreement.

The issuers of the Pledged Shares set forth in Schedule I hereto are the
Pledgors' only Subsidiaries existing on the date hereof. The Pledged Shares have
been duly authorized and validly issued, are fully paid and nonassessable and
the holders thereof are not entitled to any preemptive first refusal or other
similar rights. Except as noted in Schedule I hereto, the Pledged Shares
constitute 100% of the issued shares of capital stock, partnership interests or
membership or other equity interests, as applicable, of the Subsidiaries. All
other shares of stock constituting Collateral will be, when issued, duly
authorized and validly issued, fully paid and nonassessable.

The Pledgors are and will be at all times the legal and beneficial owners of the
Collateral free and clear of any Lien, other than Permitted Liens.

The exercise by the Collateral Agent of any of its rights and remedies hereunder
will not contravene any law or any contractual restriction binding on or
affecting any Pledgor or any of the properties of any Pledgor and will not
result in or require the creation of any Lien upon or with respect to any of the
properties of any Pledgor other than pursuant to this Agreement and the other
Transaction Documents.

No authorization or approval or other action by, and no notice to or filing
with, any governmental authority is required to be obtained by any Pledgor for
(i) the due execution, delivery and performance by any Pledgor of this
Agreement, (ii) the grant by any Pledgor, or the perfection of the security
interest and Lien purported to be created hereby in the Collateral or (iii) the
exercise by the Collateral Agent of any of its rights and remedies hereunder,
except as may be required in connection with any sale of any Collateral by laws
affecting the offering and sale of securities generally.

This Agreement creates a valid security interest and Lien in favor of the
Collateral Agent in the Collateral, as security for the Obligations. The
Collateral Agent's having possession of the promissory notes evidencing the
Collateral, the certificates representing the Pledged Shares and all other
certificates, instruments and cash constituting Collateral from time to time
results in the perfection of the security interest in such Collateral. Such
security interest and Lien is, or in the case of Collateral in which any of the
Pledgors obtains rights after the date hereof, will be, a perfected Lien. The
Pledgors each agree to file or cause to be filed in each proper filing and
recording agency in each necessary jurisdiction one or more financing statements
under the UCC, in order to properly perfect the Secured Parties' Security
Interests granted hereunder, including but not limited to filings of UCC-1's
with the states where the Company is domiciled and any states where significant
assets are located. All action necessary to perfect and protect such security
interest and Lien has been duly taken, except for the Collateral Agent's having
possession of certificates, instruments, securities entitlements and cash
constituting Collateral after the date hereof.

Covenants as to the Collateral. So long as any Obligations shall remain
outstanding and the Securities Purchase Agreement and the other Transaction
Documents shall not have been terminated, each Pledgor will, unless the
Collateral Agent shall otherwise consent in writing:

keep adequate records concerning the Collateral owned or purported to be owned
by it, and permit the Collateral Agent, or any designees or representatives
thereof at any time or from time to time to examine and make copies of and
abstracts from such records;



at the Pledgors' joint and several expense, promptly deliver to the Collateral
Agent a copy of each material notice or other material communication received by
any Pledgor in respect of the Collateral;

at the Pledgors' joint and several expense, defend the Collateral Agent's right,
title and security interest in and to the Collateral against the claims of any
Person (other than the holders of Permitted Liens);

at the Pledgors' joint and several expense, at any time and from time to time,
promptly execute and deliver all further instruments and documents and take all
further action that may be necessary or that the Collateral Agent may reasonably
request in order to (i) perfect and protect, or maintain the perfection of, the
security interest and Lien purported to be created hereby, (ii) enable the
Collateral Agent to exercise and enforce its rights and remedies hereunder in
respect of the Collateral or (iii) otherwise effect the purposes of this
Agreement, including, without limitation, delivering to the Collateral Agent
irrevocable proxies in respect of the Collateral;

not sell, assign (by operation of law or otherwise), exchange or otherwise
dispose of any Collateral or any interest therein except in the ordinary course
of business or as expressly permitted by the Securities Purchase Agreement or
the Debentures;

not create or suffer to exist any Lien, upon or with respect to any Collateral
except for Permitted Liens;

not make or consent to any amendment or other modification or waiver with
respect to any Collateral or enter into any agreement or permit to exist any
restriction with respect to any Collateral other than pursuant to the
Transaction Documents;

except as expressly permitted by the Securities Purchase Agreement, not permit
the issuance of (i) any additional shares of any class of capital stock,
partnership interests, member interests or other equity of any Subsidiary, (ii)
any securities convertible voluntarily by the holder thereof or automatically
upon the occurrence or non-occurrence of any event or condition into, or
exchangeable for, any such shares of capital stock or (iii) any warrants,
options, contracts or other commitments entitling any Person to purchase or
otherwise acquire any such shares of capital stock;

not issue any stock certificate, certificated security or other instrument to
evidence or represent any shares of capital stock, any partnership interest or
membership interest described in Schedule I hereto; and

not take or fail to take any action which would in any manner impair the
validity or enforceability of the Collateral Agent's security interest in and
Lien on any Collateral.

Voting Rights, Dividends, Etc. in Respect of the Collateral.

So long as no Event of Default (as defined in the Debentures) (an "
Event of Default"
)

shall have occurred and be continuing:



each Pledgor may exercise any and all voting and other consensual rights
pertaining to any Collateral for any purpose not inconsistent with the terms of
this Agreement, the Securities Purchase Agreement or the other Transaction
Documents; provided, however, that (A) no Pledgor will exercise or refrain from
exercising any such right, as the case may be, if the Collateral Agent gives it
notice that, in the Collateral Agent's judgment, such action (or inaction) is
reasonably likely to have a Material Adverse Effect and (B) each Pledgor will
give the Collateral Agent at least five (5) Business Days' notice of the manner
in which it intends to exercise, or the reasons for refraining from exercising,
any such right which is reasonably likely to have a Material Adverse Effect;

the Pledgors may receive and retain any and all dividends, interest or other
distributions paid in respect of the Collateral to the extent permitted by the
Securities Purchase Agreement; provided, however, that any and all (A) dividends
and interest paid or payable other than in cash in respect of, and instruments
and other property received, receivable or otherwise distributed in respect of
or in exchange for, any Collateral, (B) dividends and other distributions paid
or payable in cash in respect of any Collateral in connection with a partial or
total liquidation or dissolution or in connection with a reduction of capital,
capital surplus or paid-in surplus, and (C) cash paid, payable or otherwise
distributed in redemption of, or in exchange for, any Collateral, together with
any dividend, distribution, interest or other payment which at the time of such
dividend, distribution, interest or other payment was not permitted by the
Securities Purchase Agreement, shall be, and shall forthwith be delivered to the
Collateral Agent to hold as, Collateral and shall, if received by any of the
Pledgors, be received in trust for the benefit of the Collateral Agent, shall be
segregated from the other property or funds of the Pledgors, and shall be
forthwith delivered to the Collateral Agent in the exact form received with any
necessary indorsement and/or appropriate stock powers duly executed in blank, to
be held by the Collateral Agent as Collateral and as further collateral security
for the Obligations; and

the Collateral Agent will execute and deliver (or cause to be executed and
delivered) to a Pledgor all such proxies and other instruments as such Pledgor
may reasonably request for the purpose of enabling such Pledgor to exercise the
voting and other rights which it is entitled to exercise pursuant to paragraph
(i) of this Section 7(a) and to receive the dividends, distributions, interest
and other payments which it is authorized to receive and retain pursuant to
paragraph (ii) of this Section 7(a), in each case, to the extent that the
Collateral Agent has possession of such Collateral.

Upon the occurrence and during the continuance of an Event of Default:

all rights of each Pledgor to exercise the voting and other consensual rights
which it would otherwise be entitled to exercise pursuant to paragraph (i) of
subsection (a) of this Section 7, and to receive the dividends, distributions,
interest and other payments which it would otherwise be authorized to receive
and retain pursuant to paragraph (ii) of subsection (a) of this Section 7, shall
cease, and all such rights shall thereupon become vested in the Collateral Agent
which shall thereupon have the sole right to exercise such voting and other
consensual rights and to receive and hold as Collateral such dividends,
distributions, interest and other payments;

without limiting the generality of the foregoing, the Collateral Agent may at
its option exercise any and all rights of conversion, exchange, subscription or
any other rights, privileges or options pertaining to any of the Collateral as
if it were the absolute owner thereof, including, without limitation, the right
to exchange, in its discretion, any and all of the Collateral upon the merger,
consolidation, reorganization, recapitalization or other adjustment of any
issuer of the Collateral or upon the exercise by any issuer of the Collateral of
any right, privilege or option pertaining to any Collateral, and, in connection
therewith, to deposit and deliver any and all of the Collateral with any
committee, depository, transfer collateral agent, registrar or other designated
collateral agent upon such terms and conditions as it may determine; and

all dividends, distributions, interest and other payments which are received by
any Pledgor contrary to the provisions of paragraph (i) of this Section 7(b)
shall be received in trust for the benefit of the Collateral Agent, shall be
segregated from other funds of such Pledgor, and shall be forthwith paid over to
the Collateral Agent as Collateral in the exact form received with any necessary
indorsement and/or appropriate stock powers duly executed in blank, to be held
by the Collateral Agent as Collateral and as further collateral security for the
Obligations.

Additional Provisions Concerning the Collateral.

Each Pledgor hereby (i) authorizes the Collateral Agent to file one or more
financing or continuation statements, and amendments thereto, relating to the
Collateral, without the signature of such Pledgor where permitted by law, (ii)
ratifies such authorization to the extent that the Collateral Agent has filed
any such financing or continuation statements, or amendments thereto, without
the signature of such Pledgor prior to the date hereof and (iii) authorizes the
Collateral Agent to execute any agreements, instruments or other documents in
such Pledgor's name and to file such agreements, instruments or other documents
to perfect, protect or enforce the security interest and Lien of the Collateral
Agent in the Collateral or as provided under Article 8 or Article 9 of the Code
in any appropriate filing office.



Each Pledgor hereby irrevocably appoints the Collateral Agent as its
attorney-in-fact and proxy, with full authority in the place and stead and in
its name or otherwise, from time to time in the Collateral Agent's discretion to
take any action and to execute any instrument which the Collateral Agent may
deem necessary or advisable to accomplish the purposes of this Agreement
(subject to the rights of such Pledgor under Section 7(a) hereof), including,
without limitation, to receive, indorse and collect all instruments made payable
to such Pledgor representing any dividend, interest payment or other
distribution in respect of any Collateral and to give full discharge for the
same. This power is coupled with an interest and is irrevocable until the
termination of this Agreement in accordance with Section 13(e) hereof.

If any Pledgor fails to perform any agreement or obligation contained herein,
the Collateral Agent itself may perform, or cause performance of, such agreement
or obligation, and the expenses of the Collateral Agent incurred in connection
therewith shall be jointly and severally payable by the Pledgors pursuant to
Section 10 hereof and shall be secured by the Collateral.

Other than the exercise of reasonable care to assure the safe custody of the
Collateral while held hereunder, the Collateral Agent shall have no duty or
liability to preserve rights pertaining thereto and shall be relieved of all
responsibility for the Collateral upon surrendering it or tendering surrender of
it to any of the Pledgors. The Collateral Agent shall be deemed to have
exercised reasonable care in the custody and preservation of the Collateral in
its possession if the Collateral is accorded treatment substantially equal to
that which the Collateral Agent accords its own property, it being understood
that the Collateral Agent shall not have responsibility for (i) ascertaining or
taking action with respect to calls, conversions, exchanges, maturities, tenders
or other matters relating to any Collateral, whether or not the Collateral Agent
has or is deemed to have knowledge of such matters, or (ii) taking any necessary
steps to preserve rights against any parties with respect to any Collateral.

The powers conferred on the Collateral Agent hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the safe custody of any Collateral in its possession and
the accounting for monies actually received by it hereunder, the Collateral
Agent shall have no duty as to any Collateral or as to the taking of any
necessary steps to preserve rights against prior parties or any other rights
pertaining to any Collateral.

Upon the occurrence and during the continuation of any Default or Event of
Default, the Collateral Agent may at any time in its discretion (i) without
notice to the Pledgors, transfer or register in the name of the Collateral Agent
or any of its nominees any or all of the Collateral, subject only to the
revocable rights of the Pledgors under Section 7(a) hereof, and (ii) exchange
certificates or instruments constituting Collateral for certificates or
instruments of smaller or larger denominations.

Remedies Upon Default. If any Event of Default shall have occurred and be
continuing:

The Collateral Agent may exercise in respect of the Collateral, in addition to
other rights and remedies provided for herein or otherwise available to it, all
of the rights and remedies of a secured party on default under the Code then in
effect in the State of New York; and without limiting the generality of the
foregoing and without notice except as specified below, sell the Collateral or
any part thereof in one or more parcels at public or private sale, at any
exchange or broker's board or elsewhere, at such price or prices and on such
other terms as the Collateral Agent may deem commercially reasonable. The
Pledgors agree that, to the extent notice of sale shall be required by law, at
least ten (10) days' notice to any of the Pledgors of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification. The Collateral Agent shall not be obligated
to make any sale of Collateral regardless of notice of sale having been given.
The Collateral Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.

Each Pledgor recognizes that it may be impracticable to effect a public sale of
all or any part of the Pledged Shares or any other securities constituting
Collateral and that the Collateral Agent may, therefore, determine to make one
or more private sales of any such securities to a restricted group of purchasers
who will be obligated to agree, among other things, to acquire such securities
for its own account, for investment and not with a view to the distribution or
resale thereof. Each Pledgor acknowledges that any such private sale may be at
prices and on terms less favorable to the seller than the prices and other terms
which might have been obtained at a public sale and, notwithstanding the
foregoing, agrees that such private sales shall be deemed to have been made in a
commercially reasonable manner and that the Collateral Agent shall have no
obligation to delay sale of any such securities for the period of time necessary
to permit the issuer of such securities to register such securities for public
sale under the Securities Act of 1933, as amended (the "Securities Act"). Each
Pledgor further acknowledges and agrees that any offer to sell such securities
which has been (i) publicly advertised on a bona fide basis in a newspaper or
other publication of general circulation in the financial community of New York,
New York (to the extent that such an offer may be so advertised without prior
registration under the Securities Act) or (ii) made privately in the manner
described above to not less than fifteen (15) bona fide offerees shall be deemed
to involve a "public disposition" for the purposes of Section 9-610 of the Code
(or any successor or similar, applicable statutory provision) as then in effect
in the State of New York, notwithstanding that such sale may not constitute a
"public offering" under the Securities Act, and that the Collateral Agent may,
in such event, bid for the purchase of such securities.

Any cash held by the Collateral Agent as Collateral and all cash proceeds
received by the Collateral Agent in respect of any sale of, collection from, or
other realization upon, all or any part of the Collateral shall be applied
(after payment of any amounts payable to the Collateral Agent pursuant to
Section 10 hereof) by the Collateral Agent against, all or any part of the
Obligations in such order as the Collateral Agent shall elect consistent with
the provisions of the Securities Purchase Agreement.

In the event that the proceeds of any such sale, collection or realization are
insufficient to pay all amounts to which the Collateral Agent is legally
entitled, the Pledgors shall be jointly and severally liable for the deficiency,
together with interest thereon at the highest rate specified in the Debentures
for interest on overdue principal thereof or such other rate as shall be fixed
by applicable law, together with the costs of collection and the reasonable
fees, costs and expenses of any attorneys employed by the Collateral Agent to
collect such deficiency.

Indemnity and Expenses.

Each of the Pledgors, jointly and severally, hereby agrees to indemnify and hold
the Collateral Agent (and all of its officers, directors, employees, attorneys,
and consultants) harmless from and against any and all claims, damages, losses,
liabilities, obligations, penalties, fees, costs and expenses (including,
without limitation, reasonable legal fees and disbursements of counsel) to the
extent that they arise out of or otherwise result from this Agreement
(including, without limitation, enforcement of this Agreement), except such
claims, losses or liabilities arising or resulting directly from such Person's
gross negligence or willful misconduct as determined by a court of competent
jurisdiction.



Each Pledgor shall be jointly and severally obligated for, and will upon demand
pay to the Collateral Agent the reasonable amount of any and all out-of-pocket
costs and expenses, including the reasonable fees and disbursements of the
Collateral Agent's counsel and of any experts which the Collateral Agent may
incur in connection with (i) the preparation, negotiation, execution, delivery,
recordation, administration, amendment, waiver or other modification or
termination of this Agreement, (ii) the custody, preservation, use or operation
of, or the sale of, collection from, or other realization upon, any Collateral,
(iii) the exercise or enforcement of any of the rights of the Collateral Agent
hereunder, or (iv) the failure by any Pledgor to perform or observe any of the
provisions hereof.

Notices, Etc. All notices and other communications provided for hereunder shall
be in writing and shall be mailed (by certified mail, postage prepaid and return
receipt requested), sent by Federal Express or other recognized courier service
(return receipt requested), telecopied or delivered, if to any Pledgor, to it at
the address specified for the Company in the Securities Purchase Agreement or if
to the Collateral Agent, to it at the address specified in the Securities
Purchase Agreement; or as to either such Person at such other address as shall
be designated by such Person in a written notice to such other Person complying
as to delivery with the terms of this Section 11. All such notices and other
communications shall be effective (i) if sent by certified mail, postage
prepaid, return receipt requested, when received or three (3) Business Days
after mailing, whichever first occurs, (ii) if telecopied, when transmitted and
confirmation is received, provided same is on a Business Day and, if not, on the
next Business Day or (iii) if delivered or sent by Federal Express or other
recognized courier service (return receipt requested), upon delivery, provided
same is on a Business Day and, if not, on the next Business Day.

Security Interest Absolute

. All rights of the Collateral Agent, all Liens and all obligations of each of
the Pledgors hereunder shall be absolute and unconditional irrespective of: (i)
any lack of validity or enforceability of the Securities Purchase Agreement or
any other Transaction Document, (ii) any change in the time, manner or place of
payment of, or in any other term in respect of, all or any of the Obligations,
or any other amendment or waiver of or consent to any departure from the
Securities Purchase Agreement or any other Transaction Document, (iii) any
exchange or release of, or non-perfection of any Lien on any Collateral, or any
release or amendment or waiver of or consent to departure from any guaranty, for
all or any of the Obligations, or (iv) any other circumstance which might
otherwise constitute a defense available to, or a discharge of, any of the
Pledgors in respect of the Obligations (other than the payment in full of the
Obligations). All authorizations and agencies contained herein with respect to
any of the Collateral are irrevocable and powers coupled with an interest.



Miscellaneous

.



No amendment of any provision of this Agreement shall be effective unless it is
in writing and signed by each Pledgor and the Collateral Agent, and no waiver of
any provision of this Agreement, and no consent to any departure by the Pledgors
therefrom, shall be effective unless it is in writing and signed by the
Collateral Agent, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.



No failure on the part of the Collateral Agent to exercise, and no delay in
exercising, any right hereunder or under any other Transaction Document shall
operate as a waiver hereof or thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise hereof or thereof or
the exercise of any other right. The rights and remedies of the Collateral Agent
provided herein and in the other Transaction Documents are cumulative and are in
addition to, and not exclusive of, any rights or remedies provided by law. The
rights of the Collateral Agent under any Transaction Document against any party
thereto are not conditional or contingent on any attempt by the Collateral Agent
to exercise any of its rights under any other Transaction Document against such
party or against any other Person.

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

This Agreement shall create a continuing security interest in and Lien on the
Collateral and shall (i) remain in full force and effect until the termination
of this Agreement in accordance with Section 13 (e) hereof and (ii) be binding
on the Pledgors and their respective successors and assigns and shall inure,
together with all rights and remedies of the Collateral Agent, to the benefit of
the Collateral Agent and its successors, transferees and assigns. Without
limiting the generality of clause (ii) of the immediately preceding sentence,
the Collateral Agent may assign or otherwise transfer its rights and obligations
under this Agreement and any other Transaction Document to any other Person
pursuant to the terms of the Securities Purchase Agreement, and such other
Person shall thereupon become vested with all of the benefits in respect thereof
granted to the Collateral Agent herein or otherwise. Upon any such assignment or
transfer, all references in this Agreement to the Collateral Agent shall mean
the assignee of the Collateral Agent. None of the rights or obligations of any
of the Pledgors hereunder may be assigned or otherwise transferred without the
prior written consent of the Collateral Agent, and any such assignment or
transfer shall be null and void.

Notwithstanding anything to the contrary in this Agreement, (i) this Agreement
(along with all powers of attorney granted hereunder) and the security interests
and Lien created hereby shall terminate and all rights to the Collateral shall
revert to the Pledgors upon the repayment in full and/or complete conversion to
equity securities of the Company of all indebtedness obligations owed by the
Company to the Buyers under the Debentures (including, without limitation, all
principal, interest and fees related to the Debentures), and (ii) the Collateral
Agent will, upon each Pledgor's request and at each such Pledgor's expense, (A)
return to such Pledgor such of the Collateral (to the extent delivered to the
Collateral Agent) as shall not have been sold or otherwise disposed of or
applied pursuant to the terms hereof, and (B) execute and deliver to such
Pledgor, without recourse, representation or warranty, such documents as such
Pledgor shall reasonably request to evidence such termination.

The internal laws, and not the laws of conflicts, of New York shall govern the
enforceability and validity of this Agreement, the construction of its terms and
the interpretation of the rights and duties of the parties, except as required
by mandatory provisions of law and except to the extent that the validity and
perfection or the perfection and the effect of perfection or non-perfection of
the security interest and Lien created hereby, or remedies hereunder, in respect
of any particular Collateral are governed by the law of a jurisdiction other
than the State of New York.

Each party to this Agreement hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the United States
District Court for the Southern District of New York sitting in Manhattan or the
Commercial Division, Civil Branch of the Supreme Court of the State of Yew York
sitting in New York County in connection with any suit, action or proceeding
directly or indirectly arising out of, under or in connection with this
Agreement or the other Transaction Documents or the transactions contemplated
hereby or thereby. No party to this Agreement may move to (i) transfer any such
suit, action or proceeding brought in such New York court or federal court to
another jurisdiction, (ii) consolidate any such suit, action or proceeding
brought in such New York court or federal court with a suit, action or
proceeding in another jurisdiction or (iii) dismiss any such suit, action or
proceeding brought in such New York court or federal court for the purpose of
bringing the same in another jurisdiction. Each party to this Agreement agrees
that a final judgment in any such suit, action or proceeding shall be conclusive
and may be enforced in any other jurisdiction by suit on the judgment or in any
other manner provided by law. Each party to this Agreement hereby irrevocably
and unconditionally waives, to the fullest extent it may legally and effectively
do so, any objection which it may now or hereafter have to the laying of venue
of any suit, action or proceeding arising out of or relating to this Agreement
or the other Transaction Documents, in any New York court sitting in the County
of New York or any federal court sitting in the Southern District of New York.

Each Pledgor irrevocably consents to the service of process of any of the
aforesaid courts in any such action, suit or proceeding by the mailing of copies
thereof by registered or certified mail (or any substantially similar form of
mail), postage prepaid, to such Pledgor at its address provided herein, such
service to become effective when received or 10 days after such mailing,
whichever first occurs.

Nothing contained herein shall affect the right of the Collateral Agent to serve
process in any other manner permitted by law or commence legal proceedings or
otherwise proceed against any Pledgor or any property of any Pledgor in any
other jurisdiction.

Each Pledgor irrevocably and unconditionally waives any right it may have to
claim or recover in any legal action, suit or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT, ACTION OR
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR OTHER TRANSACTION DOCUMENTS.

The headings herein are for convenience only, do not constitute a part of this
Agreement and shall not be deemed to limit or affect any of the provisions
hereof. The language used in this Agreement will be deemed to be the language
chosen by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party.

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which shall be deemed to be an
original, but all of which taken together shall constitute one and the same
agreement.

All of the obligations of the Pledgors hereunder are joint and several. The
Collateral Agent may, in its sole and absolute discretion, enforce the
provisions hereof against any of the Pledgors and shall not be required to
proceed against all Pledgors jointly or seek payment from the Pledgors ratably.
In addition, the Collateral Agent may, in its sole and absolute discretion,
select the Collateral of any one or more of the Pledgors for sale or application
to the Obligations, without regard to the ownership of such Collateral, and
shall not be required to make such selection ratably from the Collateral owned
by all of the Pledgors. The release or discharge of any Pledgor by the
Collateral Agent shall not release or discharge any other Pledgor from the
obligations of such Person hereunder.

Once none of the Debentures remain outstanding, the Collateral Agent will, upon
the request of the Company, undertake to return any of the Collateral which it
holds and to file Forms UCC-3 or other instruments required to release the liens
from the Collateral.

[Signature Page Follows]

In Witness Whereof, each Pledgor has caused this Agreement to be executed and
delivered by its officer thereunto duly authorized, as of the date first above
written.

UNIVERSAL EXPLORATIONS CORP.

 

 

By:
Name:

Title:

Address:

Facsimile:

UT HOLDINGS, INC.

 

 

By:
Name:

Title:

Address:

Facsimile:

UNIVERSAL ENERGY SERVICES CORP.

 

By:
Name:

Title:

Address:

Facsimile:

 

 

 

By:
Name:

Title:

Address:

Facsimile:






 

 



 

 

 

ACCEPTED BY:

ROSWELL CAPITAL PARTNERS, LLC

By:
Name:

Title:





SCHEDULE I TO PLEDGE AGREEMENT

Pledged Shares

Pledgor

Name of Issuer

Number of Shares

% of Issuer's Issued Shares

Class

Certificate
No.(s)

                                                                       

 

SCHEDULE II TO PLEDGE AGREEMENT

Participation Agreements of Universal Exploration Corp.



All personal property of the Debtor, wherever located, whether now owned or
hereafter acquired and whether now existing or hereafter coming into existence,
including but not limited to:



    Universal Exploration Corp.'s Participation Agreement with Yuma Exploration
    and Production Company, Inc., dated April 26, 2007, with respect to the
    Amberjack 3-D Prospect in Plaquemines Parish, Louisiana, which agreement
    grants Universal Exploration Corp. an undivided 5.625% of the 8/8ths
    ownership interest of Yuma Exploration and Production Company, Inc. in and
    to the leasehold estate created by the oil, gas and mineral leases
    identified in the Participation Agreement and obligates Yuma to perform
    certain drilling and testing on the lands covered by such leases.

    

 1. Universal Exploration Corp.'s Participation Agreement with Yuma Exploration
    and Production Company, Inc., dated March 15, 2007 with respect to the
    Caviar 3-D Amplitude Prospects, 4 Well Package in Plaquemines Parish,
    Louisiana, which agreement grants Universal Exploration Corp. an undivided
    7.50% of 8/8ths interest of Yuma Exploration and Production Company, Inc. in
    and to the leasehold estate created by the oil, gas and mineral leases
    identified in the Participation Agreement and obligates Yuma to perform
    certain drilling and testing on the lands covered by such leases.
 2. Universal Exploration Corp.'s Participation Agreement with Yuma Exploration
    and Production Company, Inc., dated July 26, 2007 with respect to the East
    OMG Prospect, Cameron Parish, Louisiana, which agreement grants Universal
    Exploration Corp. an undivided 13.125% interest of Yuma Exploration and
    Production Company, Inc. in and to the leasehold estate created by the oil,
    gas and mineral leases identified in the Participation Agreement and
    obligates Yuma to perform certain drilling and testing on the lands covered
    by such leases.
 3. Universal Exploration Corp.'s Participation Agreement with Yuma Exploration
    and Production Company, Inc., dated April 26, 2007 with respect to the Lake
    Campo Prospect, Plaquemines Parish, Louisiana, which agreement grants
    Universal Exploration Corp. an undivided 18.75% interest of Yuma Exploration
    and Production Company, Inc. in and to the leasehold estate created by the
    oil, gas and mineral leases identified in the Participation Agreement and
    obligates Yuma to perform certain drilling and testing on the lands covered
    by such leases.
 4. Universal Exploration Corp.'s Participation Agreement with Yuma Exploration
    and Production Company, Inc., dated August 29, 2007 with respect to the Lone
    Oak 3-D Prospects, 4 Prospect Package, Chambers and Galveston Counties,
    Texas, which agreement grants Universal Exploration Corp. an undivided
    9.375% interest of Yuma Exploration and Production Company, Inc. in and to
    the leasehold estate created by the oil, gas and mineral leases identified
    in the Participation Agreement and obligates Yuma to perform certain
    drilling and testing on the lands covered by such leases. In addition,
    should there be an Assignment of Working Interest in the Farmout Leases
    referred to in Section 3.6 of the Participation Agreement dated August 29,
    2007, then in that event, the interest assigned shall be subject to the
    Financing Statement.



 

 

ANNEX I

TO

PLEDGE AGREEMENT

PLEDGE AMENDMENT

This Pledge Amendment, dated as of September _____, 2007, is delivered pursuant
to Section 4 of the Pledge Agreement referred to below. The undersigned hereby
agrees that this Pledge Amendment may be attached to the Pledge Agreement, dated
as of September ______, 2007, made by [Pledgor] and certain of its affiliates in
favor of ROSWELL CAPITAL PARNTERS, LLC, as Collateral Agent for the Buyers (the
"Collateral Agent"), as it may heretofore have been or hereafter may be amended
or otherwise modified or supplemented from time to time and that the promissory
notes [and/or] shares or other equity interests listed on this Pledge Amendment
shall be hereby pledged and assigned to the Collateral Agent and become part of
the Collateral referred to in such Pledge Agreement and shall secure all of the
Obligations referred to in such Pledge Agreement.

Pledged Shares

Pledgor

Name of Issuer

Number of Shares
or Other Equity Interests

Class

Certificate
No.(s)

         


[PLEDGOR]

By:
Name:
Title: